[Cite as Cleveland v. Taylor, 2013-Ohio-4708.]


            Court of Appeals of Ohio
                          EIGHTH APPELLATE DISTRICT
                             COUNTY OF CUYAHOGA


                         JOURNAL ENTRY AND OPINION
                                  No. 99594




                           CITY OF CLEVELAND
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                            KENNETH S. TAYLOR
                                                       DEFENDANT-APPELLANT




                                       JUDGMENT:
                                        AFFIRMED


                                  Criminal Appeal from the
                                 Cleveland Municipal Court
                                 Case No. 2012 CRB 041664

        BEFORE: Rocco, P.J., Kilbane, J., and McCormack, J.

        RELEASED AND JOURNALIZED: October 24, 2013
FOR APPELLANT

Kenneth S. Taylor, Pro Se
8610 Hadden Road
Twinsburg, Ohio 44087

ATTORNEYS FOR APPELLEE

Barbara A. Langhenry
Law Director
City of Cleveland
By: Victor R. Perez
Chief Prosecutor
Ashley M. Garrett
Assistant Prosecutor
Justice Center - 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
KENNETH A. ROCCO, P.J.:

       {¶1} Defendant-appellant Kenneth S. Taylor, proceeding pro se, appeals

from his conviction in the Cleveland Municipal Court for violating Cleveland

Codified Ordinances (“CCO”) 698A.01, which prohibits conduct commonly

known as “scalping” tickets outside of a permitted area, a minor misdemeanor

offense.

       {¶2} Taylor presents ten assignments of error. 1 He argues that CCO

698A.01 violates his constitutional rights, the municipal court lacked jurisdiction

over him, the citation was defective, the city failed to prove his guilt, and the trial

court abused its discretion in limiting Taylor’s cross-examination of the city’s

witness.

       {¶3} After a review of the record, this court notes that Taylor failed to raise

the issue of the constitutionality of CCO 698A.01 in the municipal court, so he

has waived those arguments for purposes of appeal. Taylor also fails to comply

with the appellate rules in presenting some of his arguments; therefore, this court

declines to address them.

       {¶4} As to the merits of his remaining arguments, because the citation

contained the necessary information, it was not defective. The city’s witness

provided testimony to support the elements of the offense beyond a reasonable

doubt; therefore, sufficient evidence supports Taylor’s conviction. Finally, the


       1
        Taylor’s assignments of error are set forth in the appendix to this opinion.
record does not support Taylor’s claim that the municipal court abused its

discretion.   Consequently, his assignments of error are overruled, and his

conviction is affirmed.

       {¶5} Taylor received his ticket citation for violating CCO 698A.01 on

December 5, 2012. He entered a plea of not guilty, and his case proceeded to a

bench trial on January 30, 2013. Taylor represented himself at the proceeding.

       {¶6} After hearing the testimony of the city’s witness, Cleveland police

officer Derrick Davis, and the arguments presented by the city prosecutor and by

Taylor, the municipal court found Taylor guilty of the offense.             The court

imposed a $100 fine and ordered Taylor to pay the costs of the proceeding.2

       {¶7} Taylor challenges his conviction on numerous grounds. In his first,

sixth, and seventh assignments of error, he argues that CCO 698A.01 violates his

constitutional rights to freedom of speech and equal protection, and that the

ordinance is overly broad. The Ohio Supreme Court stated the following in State

v. Awan, 22 Ohio St.3d 120, 489 N.E.2d 277 (1986), syllabus,

       Failure to raise at the trial court level the issue of the constitutionality of a

statute or its application, which issue is apparent at the time of trial, constitutes a

waiver of such issue and a deviation from this state’s orderly procedure, and

therefore need not be heard for the first time on appeal.


       2
       According to the municipal court’s record, Taylor has not yet paid the fine
imposed upon him. Therefore, his appeal cannot be deemed moot. See, e.g., Cleveland
v. Mandija, 8th Dist. Cuyahoga No. 97735, 2012-Ohio-5715.
      {¶8} Because the record demonstrates that Taylor did not raise any issues

concerning the constitutionality of CCO 698A.01 in the municipal court, this

court need not address them. His first, sixth, and seventh assignments of error,

accordingly, are overruled.

      {¶9} In Taylor’s second, fourth, ninth, and tenth assignments of error, he

presents this court with no legal authority to support his arguments. This court

noted as follows in Capital One Bank USA, N.A. v. Gordon, 8th Dist. Cuyahoga

No. 98953, 2013-Ohio-2095, ¶ 7-8:

             Under App.R. 12(A)(2), we “may disregard an assignment of

      error presented for review if the party raising it * * * fails to identify

      in the record the error on which the assignment of error is based or

      fails to argue the assignment separately in the brief, as required

      under App.R. 16(A).” * * * App.R. 16(A)(7) requires that appellant

      include in her brief:

             * * * An argument containing the contentions of the
      appellant with respect to each assignment of error presented for
      review and the reasons in support of the contentions, with citations
      to the authorities, statutes, and parts of the record on which
      appellant relies. The argument may be preceded by a summary.

             None of [appellant’s] arguments in her opening brief [is]
      supported by any legal authority. In other words, even if everything
      that [appellant] alleged in the brief were true, she does not
      demonstrate how these allegations would require us, under the law, to
      reverse the trial court’s * * * judgment. We decline to address those
      arguments made by [appellant] that are unsupported by legal
      authority. See Capital One Bank USA, N.A. v. Calhoun, [8th Dist.
      Cuyahoga No. 98743, 2013-Ohio-274] at ¶ 7 (declining to address
       assignments of error unsupported by citation to legal authority).

       (Emphasis added.)

       {¶10} Based on the foregoing, Taylor’s second, fourth, ninth, and tenth

assignments of error are also overruled.

       {¶11} Taylor argues in his third and eighth assignments of error that the

municipal court improperly denied his motion to dismiss the city’s case against

him. He bases this argument on two grounds. First, Taylor contends that the

city failed to provide sufficient evidence to establish the elements of the offense.

{¶12} When reviewing a claim of insufficient evidence,

              * * * the test is whether after viewing the probative evidence
       and inferences reasonably drawn therefrom in the light most favorable
       to the prosecution, any rational trier of fact could have found all the
       essential elements of the offense beyond a reasonable doubt. * * *.

State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

{¶13} Taylor was charged with violating the following ordinance:

             § 698A.01      Outdoor Sales of Tickets of Admission to

       Sporting Events and Other Events Restricted

                  (a)      Findings. The activities of vendors of tickets of

       admission to sporting events and other events in and near the

       Central Business District has caused inconvenience and annoyance

       to persons on their way to the events or patronizing restaurants and

       other businesses in the vicinity of the events. At times, pedestrians

       encounter a gauntlet of ticket vendors employing aggressive sales
tactics, or witness sidewalk turf disputes among ticket vendors that

sometimes escalate to physical altercations. The time, place and

manner restrictions imposed by this section are narrowly tailored to

respond to this matter of public and governmental interest.

            (b)      Offense. No person who possesses a ticket or

tickets of admission to a sporting event, theater, show or other event

shall, after first being warned by a law enforcement officer to desist,

sell, hawk, peddle, display for sale or solicit another to purchase the

ticket or tickets outdoors within the zone identified in division (c) of

this section, except the parts of the zone designated as permissive

ticket sales areas, for a period of six (6) hours before or during any

event at the Cleveland State University Convocation Center or

Gateway complex or the event regardless of venue to which the

ticket or tickets pertain.

            (c)   Ticket Zone Established. The zone referred to in

division (b) of this section and the permissive ticket sales areas

within the zone are shown on the map and set forth by legal

description both contained in File No. 961-08-A. * * * .

            The Director of Public Safety may cause signs to be

posted to apprise persons of the existence of the zone and

permissive ticket sales areas established by this section, but the
       absence of signs or any deficiency of signs shall not constitute a

       defense to division (b) of this section provided that the offender, in

       accordance with division (b), has first been warned by a law

       enforcement officer to desist from the proscribed conduct.

       {¶14} Officer Davis testified that he was patrolling the area of East 4th

Street and Prospect Avenue on December 5, 2012, prior to an event being held in

the Gateway area when he observed Taylor “scalping tickets in an aggressive

manner * * * out of * * * [the] designated zone.” Davis explained that Taylor

was “standing in the way of people on the sidewalk trying to sell * * * tickets in

his hand.” Davis stated that Taylor was not standing in the permissible zone.

Davis also stated that he had warned Taylor “plenty of times * * * to go up to the

right area,” so on this occasion Davis issued the citation.

       {¶15} Davis’s testimony established each of the necessary elements to

prove Taylor violated CCO 698A.01. See, e.g., State v. MacDonald, 9th Dist.

Summit No. 14822, 1991 Ohio App. LEXIS 967 (Mar. 6, 1991). Therefore, the

municipal court properly denied Taylor’s motion to dismiss the case on this

ground.

       {¶16} Taylor further argues that the citation issued against him was

defective, making dismissal of the case appropriate on a separate ground. This

court disagrees.

       {¶17} In Cleveland Hts. v. Perryman, 8 Ohio App.3d 443, 457 N.E.2d 926
(8th Dist.1983), this court stated as follows:

              It is not necessary that a traffic ticket contain every element

       of the offense charged, but “it must apprise a defendant of the

       nature of the charge together with a citation of the statute or

       ordinance violated.” Cleveland v. Austin (1978), 55 Ohio App.2d

       215, at 220 [9 O.O.3d 368] (emphasis sic). The ticket must contain

       sufficient language “to describe the offenses to bring it within the

       purview of the ordinance allegedly violated.” Id. at 221.

       {¶18} In this case, the ticket citation issued against Taylor stated that on

“12-5 2012 at 2320 PM at E. 4th Prospect” he “was saling [sic] ticket outside of

the certain areas of downtown business district” in violation of “Section No.

698A.01.” Davis placed his name on the line for the “Officer’s Signature,” and

the citation was duly notarized. This was sufficient to apprise Taylor of the

offense. Bellville v. Kieffaber, 114 Ohio St.3d 124, 2007-Ohio-3763, 870 N.E.2d

697.

       {¶19} Taylor’s third and eighth assignments of error, therefore, also are

overruled.

       {¶20} In his fifth assignment of error, Taylor argues that the municipal

court abused its discretion in limiting his cross-examination of Davis. The record

reflects Taylor began questioning Davis about a previous citation that Davis

issued to him, but the court sustained the city’s objection to this line of questions.
Taylor asserts the municipal court’s action prevented him from introducing

impeachment evidence.

      {¶21} Evid.R. 611(A) vests a trial court with the authority to

             * * * exercise reasonable control over the mode and order of

      interrogating witnesses and presenting evidence so as to 1) make the

      interrogation and presentation effective for the ascertainment of the

      truth, 2) avoid needless consumption of time, and 3) protect

      witnesses from harassment or undue embarrassment.

      {¶22} In addition, trial courts enjoy broad discretion in admitting or

excluding evidence; a reviewing court will not overturn the exercise of this

discretion unless it clearly has been abused and the criminal defendant thereby has

suffered material prejudice. State v. Long, 53 Ohio St.2d 91, 98, 372 N.E.2d 804

(1978). An abuse of discretion is more than an error of law or judgment; it

implies that the court’s attitude was unreasonable, arbitrary, or unconscionable.

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

      {¶23} Taylor made no proffer of testimony on the record pursuant to

Evid.R. 103(A)(2); therefore, it is unclear what he sought to establish with his

questions of Davis. In State v. Gilmore, 28 Ohio St.3d 190, 503 N.E.2d 147

(1986), the Ohio Supreme Court held at the syllabus as follows:

             A party may not predicate error on the exclusion of evidence
      during the examination * * * unless two conditions are met: (1) the
      exclusion of such evidence must affect a substantial right of the
      party and (2) the substance of the excluded evidence was made
       known to the court by proffer or was apparent from the context
       within which questions were asked.

       {¶24} In this case, the municipal court permitted Taylor to cross-examine

Davis concerning prior incidents involving the two of them, but this court remains

unable to address the correctness of the ruling Taylor challenges in light of

Gilmore. Taylor made no proffer of evidence, and the colloquy between the

municipal court and Taylor fails to establish that any abuse of discretion occurred.

 Parma v. Cosic, 8th Dist. Cuyahoga No. 76034, 2000 Ohio App. LEXIS 1366

(Mar. 30, 2000). Consequently, Taylor cannot “predicate error” on the municipal

court’s decision, and his fifth assignment of error is overruled.

       {¶25} Taylor’s conviction is affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the

municipal court to carry this judgment into execution.              The defendant’s

conviction having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.



__________________________________________
KENNETH A. ROCCO, PRESIDING JUDGE
MARY EILEEN KILBANE, J., and
TIM McCORMACK, J., CONCUR




APPENDIX

ASSIGNMENT OF ERRORS

1. The trial court erred by violating Kenneth S. Taylor the defendant’s First
Amendment, rights embodied in the Fourteenth Admendment to Commercial
Speech, due process, and equal protection rights by the Constitution of the United
States.
2. The trial court erred by convicting Taylor when it lack jurisdiction to hear the
case for failure to establish facts upon which relief can be granted.

3. The trial court erred by convicting Taylor wrongfully by failure to prove its
case beyond reasonable doubt that Kenneth Taylor was Scalping In Prohibited
Zone in violation of code 698A.01.

4. Trial court prejudicially erred by improper marginal denial of defendant’s
verbal motion to dismiss on grounds of insufficient, defective citation, where the
Enforcement Officer Derrick Davis failed in his duty to provide a legal written
person signature and failed to sign the sworn affidavit.

5. Judge stopped defendant’s impeachment of witness.

6. Trial court erred as the defendant contends that the ordinance violates the
First Amendment because it unduly restricts commercial speech insofar as it
prohibits mere offers to sell tickets in public places and elsewhere.

7. Trial court erred convicting Taylor under the city’s ordinance 698A.01 and
violates Taylor’s rights under the Equal Protection Clause because the City allows
sales and offer of tickets around the Browns Stadium, but bans the mere offer of
tickets and sales in and around Gateway, Quicken Loans, and Progressive Field a
few blocks away, and advances no reason why law is not the same at all locations.

8. Trial court erred by convicting Taylor without any prerequisite warning to
Taylor specifically to cease and desist his allege illegal activity a necessary
element required by law before a citation can be issued. The trial court failed to
consider the fact the crime committed under 698A.01 requires proof a warning
was first given by officer to cease and desist conduct.

9. The trial court erred when it improperly denied defendant’s motion to dismiss
on grounds citation was defective and insufficient.

10. Trial court abused its discretion.